717 S.E.2d 564 (2011)
ABDO, et al
v.
WINNER, et al.
No. 34P08-4.
Supreme Court of North Carolina.
August 25, 2011.
Alfred Abdo, Jr., Winston-Salem, for Abdo, Alfred, Jr., et al.
G. Gray Wilson, Winston-Salem, for Kahn Construction, et al.
Dennis J. Winner, Senior Resident Superior Court Judge, for Winner, Dennis J.
Steven D. Cogburn, Asheville, for Cogburn, Steven D.
The following order has been entered on the motion filed on the 1st of July 2011 by Plaintiff to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 25th of August 2011."